16‐1505 
      Sberbank of Russia v. Traisman 
                                                                                                             
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
       
      RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
      CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
      PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
      PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
      SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
      MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
      DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING 
      TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
      REPRESENTED BY COUNSEL.   
       
 1           At a stated term of the United States Court of Appeals for the Second Circuit, 
 2    held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley  Square,  in  the 
 3    City of New York, on the 11th day of April, two thousand seventeen. 
 4     
 5           PRESENT:  ROBERT D. SACK, 
 6                            RAYMOND J. LOHIER, JR., 
 7                                          Circuit Judges, 
 8                            PAUL A. CROTTY, 
 9                                          District Judge. 
10           ---------------------------------------------------------------------------- 
11           Sberbank of Russia, 
12            
13                                          Plaintiff–Counter‐Defendant–Appellee, 
14            
15                            v.                                                             No. 16‐1505 
16                                                                                            
17           Yuri Traisman, 
18            
19                                          Defendant–Counter‐Claimant–Appellant. 
20           ---------------------------------------------------------------------------- 
21     

       
       Judge Paul A. Crotty, of the United States District Court for the Southern District 
      of New York, sitting by designation. 
 1          FOR APPELLANT:            ELY GOLDIN, Fox Rothschild LLP, Blue Bell, PA.   
 2     
 3          FOR APPELLEE:          DANIEL A. RUBENS (Robert L. Sills, Igor 
 4                                 Marguylan, on the brief), Orrick, Herrington & 
 5                                 Sutcliffe LLP, New York, NY; Alfred U. Pavlis, 
 6                                 Finn Dixon & Herling LLP, Stamford, CT. 
 7                                         
 8          Appeal from a judgment of the United States District Court for the District 

 9    of Connecticut (Warren W. Eginton, Judge). 

10          UPON DUE CONSIDERATION, it is ORDERED, ADJUDGED, AND 

11    DECREED that the judgment of the District Court is AFFIRMED in part and 

12    VACATED AND REMANDED in part.   

13          Yuri Traisman appeals from a judgment of the District Court (Eginton, J.) 

14    granting summary judgment in favor of Sberbank of Russia.    The case arises 

15    from Traisman’s personal guaranty of three commercial loans issued by Sberbank 

16    to a Russian corporation associated with Traisman.    The District Court ruled in 

17    favor of Sberbank on its claim to enforce the guaranties and dismissed Traisman’s 

18    counterclaims, based mainly on the preclusive effect of a judgment obtained by 

19    Sberbank in a proceeding in Russia.    We assume the parties’ familiarity with the 

20    facts and record of the prior proceedings, to which we refer only as necessary to 

21    explain our decision to affirm in part and vacate and remand in part. 

22          Sitting in diversity and therefore applying Connecticut’s choice of law 

23    rules, Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487 (1941), the District Court 

                                                2
 1    applied Russian preclusion law to rule in Sberbank’s favor.    We review the 

 2    District Court’s application of claim and issue preclusion de novo.    Proctor v. 

 3    LeClaire, 715 F.3d 402, 411 (2d Cir. 2013). 

 4           Our review of the applicable provisions of the Russian Code of Civil 

 5    Procedure and the unrebutted expert report submitted by Traisman persuades us 

 6    that the District Court was correct as to issue preclusion but incorrect as to claim 

 7    preclusion.    The issue of forgery that Traisman raised as a counterclaim in the 

 8    Russian litigation was fully litigated and decided on the merits.    Our reading of 

 9    Article 61 of the Russian Code of Civil Procedure is that it bars the re‐litigation of 

10    that issue in subsequent lawsuits.    But based on the plain text of Article 134 of the 

11    Russian Code of Civil Procedure and Traisman’s expert report, we conclude that 

12    Russian claim preclusion rules permit subsequent litigation of claims not actually 

13    asserted in the prior proceeding.    Here, the parties agree that Traisman did not 

14    assert any of his counterclaims or non‐forgery affirmative defenses in the Russian 

15    litigation.    The District Court therefore should not have granted summary 

16    judgment to Sberbank on preclusion grounds as to those new claims and 

17    defenses.1     



      1  Notwithstanding the erroneous preclusion ruling, however, on appeal 
      Traisman has abandoned his fifth counterclaim for ultra vires execution of the 
      underlying loans, his sixth counterclaim for abuse of process, and the seven 

                                                 3
 1          Finally, the District Court’s grant of a prejudgment remedy pursuant to 

 2    Connecticut law was proper because Sberbank sought a prejudgment remedy in 

 3    an independent Connecticut action to enforce the guaranties rather than bringing 

 4    “a prospective action in Connecticut . . . to enforce a foreign judgment.”   

 5    Travelers Cas. & Sur. Co. of Am. v. Caridi, 73 A.3d 863, 871 (Conn. App. Ct. 2013) 

 6    (quotation marks omitted).   

 7          Accordingly, we affirm the District Court’s judgment as to Traisman’s two 

 8    abandoned counterclaims and its grant of a prejudgment remedy, but we vacate 

 9    the judgment and remand for further proceedings as to Sberbank’s claim and 

10    Traisman’s four remaining counterclaims.    We need not address Traisman’s 

11    appeal of the award of prejudgment interest.   

12          We have considered the parties’ remaining arguments and conclude that 

13    they are without merit.    For the foregoing reasons, the judgment of the District 

14    Court is AFFIRMED in part and VACATED in part, and the matter is 

15    REMANDED for further proceedings consistent with this order.   

16                                           FOR THE COURT:   
17                                           Catherine O’Hagan Wolfe, Clerk 




      affirmative defenses that the District Court dismissed on the merits.     

                                                4